943 So. 2d 850 (2006)
BIG TIME RESTAURANT GROUP CORP., et al., Appellant,
v.
FIVE STAR CONSTRUCTION GROUP, INC., Appellee.
No. 3D06-1363.
District Court of Appeal of Florida, Third District.
November 1, 2006.
*851 Buckingham, Doolittle Burroughs, and H. Michael Muiz and Brian J. Cooke, West Palm Beach, for appellant.
Kahn Gutter, and Steven J. Gutter, Plantation, for appellee.
Before GERSTEN, FLETCHER, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Lipshaw v. Peoples Bank of Lakeland, 681 So. 2d 757 (Fla. 2d DCA 1996).